People v Antoine (2015 NY Slip Op 06926)





People v Antoine


2015 NY Slip Op 06926


Decided on September 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
BETSY BARROS, JJ.


2003-10530
 (Ind. No. 7093/02)

[*1]The People of the State of New York, respondent,
v Ted Antoine, appellant.


Ted Antoine, Pine City, N.Y., appellant pro se.
Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), former appellate counsel.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 10, 2009 (People v Antoine, 59 AD3d 560), affirming a judgment of the Supreme Court, Kings County, rendered November 7, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., HALL, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court